Citation Nr: 1219047	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5.  

2.  Entitlement to service connection for skin disorders, to include skin cancer, as a result of chemical exposure.

3.  Entitlement to service connection for a left ear deformity, to include as a result of chemical exposure.


REPRESENTATION

Veteran represented by:	Joseph C. Guillot, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1945 to April 1946 and from October 1946 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.  

In a March 2011 decision, the Board reopened the Veteran's claim of entitlement to service connection for a lumbosacral strain.  The Board subsequently remanded this issue, along with the remaining issues on appeal, for further evidentiary development.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In its March 2011 remand, the Board referred the issues of entitlement to service connection for an eye disorder, hearing loss, a psychiatric disorder, throat cancer, and a shoulder disorder, and, entitlement to a disability evaluation in excess of 30 percent for obstructive pulmonary disease.  These issues were raised by the record but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  It appears from a review of a March 2012 rating decision on Virtual VA that the issues of service connection for throat cancer, an eye disorder and a psychiatric disorder, as well as an increased disability evaluation for obstructive pulmonary disorder, were subsequently adjudicated by the AOJ.  However, it does not appear that service connection for a shoulder disorder has yet to be adjudicated (although the Board notes that this is not entirely clear as only the first page of the March 2012 rating decision has been incorporated into Virtual VA).  As the Board does not yet have jurisdiction over this issue, it is again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lumbosacral strain, with spinal stenosis at L3-L4 and L4-L5, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office for additional evidentiary development.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  A chronic skin disorder, to include skin cancer, did not manifest during, or as a result of, active military service, to include as due to chemical exposure.  

2.  The Veteran's left ear deformity did not manifest as a result of a disease or injury that manifested during, or as a result of, active military service, to include as due to chemical exposure.


CONCLUSIONS OF LAW

1.  A skin disorder, to include skin cancer, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A left ear deformity was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claims, a letter dated in July 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board has also reviewed the Veteran's Virtual VA electronic file, which did not contain any new and relevant evidence pertaining to his claims presently on appeal.  Further, there is no indication that the Veteran is currently in receipt of Social Security Administration disability benefits.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in July 2011 and August 2011, the results of which have been included in the claims file for review.  An additional medical opinion was also associated with the claims file in February 2012.  These examinations and opinions involved review of the claims file, examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations and opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.



Additionally, the Board finds there has been substantial compliance with its March 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO incorporated additional records into the claims file and scheduled the Veteran for a medical examination, which he attended.  The AMC later issued a supplemental statement of the case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim(s) such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran contends that he currently suffers from a skin disorder and a left ear deformity as a result of his time in active duty service.  Specifically, the Veteran claims that in the course of his in-service duties, he was exposed to hexavalent chromium and trichloroethylene (TCE), which caused his current disabilities.  The Board disagrees.



Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran's service treatment records reflect that he did not suffer from a chronic skin disability, aside from a disability of the lower lip during military service.  A March 1963 in-service examination notes a 6 millimeter (mm) crusted lesion of the lower lip.  This was diagnosed as hyperkeratosis and noted to have been incurred in the line of duty.  The Board notes that the Veteran is already service-connected for the scarring that arose as a result of this condition.  According to a January 1964 in-service treatment record, the Veteran had lesions of the neck and arm.  The record reflects that the Veteran was hospitalized in January 1964 for infected eczema of the back and neck.  Another January 1964 record indicates that this was getting worse with a large patch off and on for three years and a smaller patch off and on for six months.  However, an evaluation of the skin performed during the Veteran's July 1965 retirement examination was deemed to be normal.  The only history of skin problems noted was the Veteran's history of hyperkeratosis of the lower lip.  It was noted that this was excised in April 1963 with no recurrence.  

An August 1976 VA examination found no skin abnormalities aside from the previously noted left lip resection and a scar on the back for a post-service excision of a sebaceous cyst.  The first post-service evidence of a skin disorder is dated more than 30 years after separation.  The record reflects that the Veteran was seen with skin lesions of the right auricle in November 1997.  It was noted that these lesions now looked healed aside from a little crusting of the right ear.  Actinic keratosis was again noted around the right auricle upon treatment in May 1998.  The Veteran was also noted to have an area of ulceration around the right lower lip in May 2001.  A biopsy confirmed that the Veteran had hyperplasia with hyperkeratosis and mild atypia.  

According to a December 2001 private treatment record, the Veteran had a rapidly growing spot periaucular outside of the left eyebrow.  Upon examining the tissue under a microscope, the private physician with the initials G.G.K. concluded that this was probably an early basal cell carcinoma.  A December 2001 biopsy confirmed squamous cell carcinoma.  Deep actinic cells were removed from the left temple and the left cheek in November 2002.  These were frozen with liquid nitrogen.  The record does not reflect that these were cancerous.  A September 2003 biopsy revealed actinic keratosis and mild to moderate epidermal dysplasia.  

A January 2004 private pathology report reflects that punch biopsies demonstrated actinic keratosis of the right ear and superficially invasive squamous cell carcinoma of the left ear.  A wedge resection was subsequently performed on the left ear in February 2004.  A pathology report confirmed a well-differentiated squamous cell carcinoma.  A follow-up record dated March 2004 notes that the Veteran's ear looked good following his post-wedge resection.  However, follow-up treatment in June 2004 noted that the left ear now had a marked notch with only a small bridge of skin across the helical rim.  It was noted that the peripheral pair had disintegrated.  The physician also noted that tympanostomy tubes had been placed in the left ear in February 2004.  These were removed and replaced in December 2004.  Another December 2004 note also reflects that the wedge resection had melted away.  The Veteran did not want this reconstructed as it had failed in the past.  According to a January 2005 private treatment record, the Veteran was almost two months post tympanostomy tubes of the left ear.  There was no indication of recurrence of squamous cell carcinoma.

An August 2005 private treatment record reflects that the Veteran had an area of ulceration with surrounding reactive fibroplasias on the right side of the neck.  It was determined that no tumor was present and the adjacent skin contained features of actinic degeneration.  The Veteran's lips were noted to be burning and scaly upon treatment in May 2006, but no cancer was diagnosed.  A September 2006 record also reflects a hard spot on the right upper bridge of the nose and a sore on the right leg.  Finally, a March 2007 record reflects scaly patches on the ears, bilaterally.  No carcinoma is reflected in any of these records.  

The record also contains a private treatment report dated August 2009 from Skin Pathology Associates, Inc.  According to this report, skin and subcutaneous fat was excised from the left ear.  The Veteran was diagnosed with basal cell carcinoma, sclerosing, at this time.  However, a note to this record indicates that the entire specimen was submitted for histologic examination and all margins were free of basal cell carcinoma.  

The Veteran also submitted a private examination report prepared by a physician with the initials A.C.C., dated in October 2010.  This record reflects that the Veteran was positive for skin cancer and that he had a left ear patent tube.  A September 2010 record from Dr. A.C.C. also notes a history of skin cancer.

A January 2011 statement from a private physician with the initials J.L.A. indicates that the Veteran had been under his care since 2005.  During this time, the Veteran suffered from multiple actinic keratoses (pre-cancers), treated with liquid nitrogen.  It was also noted that the Veteran had a basal cell carcinoma excised from the left posterior auricle in August 2009.  Another January 2011 record from Skin Pathology Associates, Inc., dated in January 2011, found evidence of a nodular solar elastosis and a solar (actinic) keratosis on the right angle of the jaw.  

The Veteran was afforded a VA skin examination in August 2011.  The Veteran reported working as a deckhand while in the Navy and stated that he was exposed to hexavalent chromium at this time.  He indicated that this was used as a rust inhibitor that he would routinely use to wash the deck of the ship.  He also stated that while in the Air Force he was exposed to TCE on a daily basis when cleaning the parts of the teletype.  The Veteran reported that his initial skin problem was a lesion to the lip in the early 1950s.  He reported a recurrence of this lesion in 1961.  The examiner noted that there was documentation in the record establishing that this was keratosis.  The Veteran denied any further recurrence of this lesion.  The Veteran also reported a skin cancer to the left ear in 1991 of an unknown, unspecified type.  He also reported a skin cancer of the left mastoid area that was removed in approximately 2007.  He denied any other skin cancers or dermatitis aside from those already noted.  However, he did endorse having at least 50 actinic keratoses removed from his facial area and upper extremities over the last 20 years.  


Examination revealed a left ear deformity with a wedge shaped gap to the helix of the left auricle.  This gap was approximately 1.5 centimeters (cm) in length.  There was also a 2 cm scar on the left mastoid area and mild discoloration of the right auricle.  The examiner concluded that the Veteran suffered from left lower lip hyperkeratosis (status post-excision), left ear scar/deformity (status post excision, "wedge" resection of pinna), left mastoid skin cancer (status post excision) and right ear skin cancer (status post excision).  The examiner indicated that a review of the medical records revealed no specific documentation that the patient was exposed to compounds or chemicals such as TCE and hevalent chromium.  Nonetheless, there was the Veteran's self-report of exposure to these chemicals.  The examiner concluded that he could not resolve this issue without resorting to mere speculations.  Likewise, the examiner indicated that he could not determine whether the Veteran's skin cancer was caused by or a result of exposure to chemicals during military service without resort to mere speculation.  Finally, the examiner concluded that he could not resolve whether the Veteran's now resolved skin cancers manifested as a result of chemical exposure during military service.  Despite this, however, the examiner then opined that the Veteran's skin cancers were as likely as not caused by or a result of increased sun exposure over the his lifetime.  The examiner was also unable to relate the Veteran's left ear deformity, dermatitis and facial scars to chemical exposure during military service without resorting to mere speculation.  

The Veteran's claims file was forwarded to another VA examiner in February 2012 for an additional opinion.  The examiner indicated that the Veteran's claims file was reviewed and that the Veteran was not reexamined.  The examiner opined that the Veteran's skin cancer was less likely than not incurred in or caused by military service.  The examiner explained that a review of the record could not verify the Veteran's reported chemical exposures, or any duration of exposure, treatment for exposure, or description of chemicals used.  For the same reasons, the examiner opined that while the Veteran does not currently suffer from active skin cancer, his previously noted skin cancers were less likely as not related to military service.  Finally, and again for the same reasons, the examiner opined that it was less likely than not that the Veteran's current left ear deformity manifested as a result of military service.  
The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for skin cancer or his subsequent left ear deformity.  The Veteran's service treatment records reflect that he did not suffer from skin cancer, or any other chronic skin disability, during active military service.  The Veteran did report in a July 2007 statement that he suffered from skin cancer of the lip during military service.  However, the Veteran's assertion is incorrect as the evidence of record clearly reflects a diagnosis of hyperkeratosis of the lip during military service.  The Veteran also dealt with eczema in 1964, but this issue appears to have been acute and transitory, resolving prior to separation from active duty.  According to the July 1965 retirement examination, the Veteran's skin was normal.  There was also no mention of a chronic skin disorder due to military service upon examination more than a decade later in 1976.  As such, the preponderance of the evidence of record demonstrates that the Veteran did not suffer from a chronic skin disorder, to include skin cancer, during military service or within a decade of his separation from active duty.  

Post-service treatment records do clearly reflect that the Veteran has suffered from skin disabilities since the 1990s.  This includes crusting of the right ear, an ulceration of the right lower lip, early basal cell carcinoma of the left eyebrow, actinic keratosis of the right ear and superficially invasive squamous cell carcinoma of the left ear.  The left ear carcinoma required a wedge resection of the left ear.  This procedure failed, resulting in deformity of the left ear.  As such, there is clear evidence of a current disability.  

Nonetheless, the record contains no competent evidence relating these skin conditions, to include the left ear deformity, to military service.  According to the August 2011 VA examiner, an opinion as to whether the Veteran's skin conditions were related to his self-reports of chemical exposure during active duty could not be provided without resort to mere speculation.  The February 2012 VA examiner, however, concluded that it was less likely than not that the Veteran's skin disorders were due to chemical exposure during military service.  The examiner noted that the records contained no information as to the type of chemicals used or the length of exposure.  Therefore, the record contains no evidence of a chronic disability during military service or chronicity of symptomatology following separation from military service.  Also, competent evidence has not related the skin conditions diagnosed in the 1990s and 2000s to military service, to include as due to chemical exposure.  As such, the preponderance of the evidence is against the claims.  

The Board notes that the Veteran was afforded a VA respiratory examination in July 2011.  This examiner opined that it was more likely than not that the Veteran's reported exposure to dust and chemicals resulted in "laryngeal cancer besides other cancers, including skin cancer."  The Board finds this conclusion to be of little probative value.  The examiner provided no rationale in support of this conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In addition, the examiner performed a respiratory examination.  There is no indication that the skin was examined or that in-service and post-service records involving the skin were reviewed.  As such, it is unclear what factors led the examiner to render this conclusion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board also recognizes that the Veteran believes he suffers from skin disorders as a result of his military service.  The Veteran indicated in a July 2007 statement that while in the military, he was exposed to "the cancer causing chemical, trichloroethylene," for 15 years.  It is the Veteran's assertion that exposure to chemicals such as these resulted in his subsequent skin disabilities more than three decades later.  As an initial matter, the Board notes that the service records fail to corroborate the Veteran's claimed exposure to chemicals.  While the Veteran is competent to report using chemicals during military service, the record fails to actually demonstrate the type of chemical or length of exposure.  The record contains no evidence to demonstrate that the Veteran is competent to offer a medical opinion linking skin cancer to exposure to chemicals more than 30 years earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The record contains no competent evidence relating the Veteran's skin conditions of the past 20 years, to include his carcinoma of the left ear and subsequent wedge resection, to chemical exposure during military service or other conditions of service.  As such, the Veteran's statements regarding chemical exposure fail to reflect that service connection is warranted for skin cancer, skin deformities or other skin-related conditions.  

The Veteran's representative also asserted during the February 2011 hearing that a statement from a private physician with the initials K.A.C. dated January 2011 was favorable to his skin claims.  According to the statement, the Veteran had been a patient of his since December 2000 and his reported exposure to the chemicals chromium and trichloroethylene was possibly a source of his respiratory problems.  This opinion is of little probative value, however.  The conclusion that respiratory problems could possibly arise from these chemicals is in no way suggestive of the conclusion that the Veteran suffers from skin problems due to exposure to chemicals.  A February 2011 record from a private physician with the initials W.P.S. also states that the Veteran was unfortunately exposed to TCE on a regular basis and that this caused chronic lung disease.  This record too is of limited probative value.  Dr. S did not cite any records in support of this history of exposure.  The mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  Also, as already noted, a relationship between a chemical agent and lung disease is not evidence of a relationship between the Veteran's claimed skin disorders and military service.  

Finally, the Board recognizes that the Veteran has submitted a number of articles relating various chemicals to skin conditions.  One such article from the Environmental Protection Agency (EPA) related TCE to cancers of the liver, kidney, cervix and lymphatic system.  Another article authored by the Health Protection Agency indicates that repeated skin contact with TCE could cause dermatitis.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

In the present case, however, the Veteran has not provided any competent opinion suggesting that his skin disorders were in fact due to exposure to this chemical during military service.  The record does not confirm that the Veteran was exposed to this specific chemical, nor does it confirm the length and chronicity of any such alleged exposure.  Finally, the mere possibility of a relationship between TCE and subsequent cancers or skin conditions is hardly evidence relating the Veteran's present disabilities to an in-service exposure of unknown type and duration some 30 to 40 years earlier.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for skin disorders, to include skin cancer and a subsequent left ear wedge resection, must be denied.


ORDER

Entitlement to service connection for skin disorders, to include skin cancer, as a result of chemical exposure, is denied.

Entitlement to service connection for a left ear deformity, to include as a result of chemical exposure, is denied.


REMAND

The Veteran also contends that he is entitled to service connection for a disability of the lumbar spine.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claim was previously remanded so that he could be afforded a VA examination in which an opinion as to etiology could be provided.  In August 2011, a VA examiner opined that it was less likely as not that the Veteran's lumbar spine condition was caused by, related to or aggravated by his previous military service.  The examiner based this opinion on the fact that there was only one notation of back symptomatology during military service.  

However, the Veteran's service treatment records reflect more than one complaint of back symptomatology during active duty.  In August 1948, the Veteran reported pain in the mid-thoracic back when his neck was in full extension.  Another record reflects that the Veteran was admitted in November 1950 for an acute erector spinal strain.  The Veteran reported a cough and back pain upon treatment in September 1952.  Tenderness was noted to the left of the thoracic vertebra at T10-11.  Another September 1952 record notes a diagnosis of erecter spinal muscle strain.  Another undated record also notes pain in the back on full flexion.  The record also contains a November 1955 notation indicating "pains in chest and back."  No further information is provided.  According to a September 1958 notation, the Veteran fell over something.  What exactly was fallen over and whether there was any subsequent injury as a result of this fall is unclear from the available record.  A September 1960 record does note a history of a previous back strain.  According to a December 1963 record, the Veteran was complaining of back discomfort for the past two weeks.  It was noted that he had been doing some lifting which he was not accustomed to.  The Veteran was diagnosed with a paraspinous muscle spasm.  However, despite the above evidence, an evaluation of the spine performed during the Veteran's July 1965 retirement examination was deemed to be normal.  

The Veteran also reported chronic symptomatology related to his back following his separation from active duty.  Ten years after his separation from military service, the Veteran was afforded a VA examination in August 1976.  The Veteran was noted to have excellent posture, carriage and gait.  The Veteran had no difficulty walking high on his heels and toes or getting on and off the examination table.  There was no swelling or tenderness to palpation over any extremity joint.  There was some tenderness to fist percussion at L4-5 and there was some spasm of the lumbar muscles from L1-L5.  Flexion of the trunk was not limited, but there was some limitation of backward movement and side to side movement by possibly 10 degrees.  X-rays revealed the intervertebral body spaces in the lumbosacral spine to be normal.  However, there was small osteophytic formation at the level of the L5 vertebral body.  The examiner diagnosed the Veteran with a chronic mild lumbar strain with osteophyte formation at L5.  The Veteran dated his low back problems back to 1949.  He denied hospitalization, but reported two weeks of outpatient treatment while in Cheyenne, Wyoming.  

In light of the above, the Board determines that the Veteran must be scheduled for an additional VA examination in which a reliable opinion regarding etiology is provided.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an additional VA examination before an appropriate specialist regarding his claimed low back disability.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review prior to the scheduled examination.  The examiner is asked to review all of the evidence of record and perform all necessary tests.  The examiner should then opine as to whether it is at least as likely as not that the Veteran suffers from a current disability of the lumbar spine that manifested during, or as a result of, active military service.  In reaching this conclusion, the examiner must consider and discuss the multiple records of in-service back symptomatology, the Veteran's report of chronic symptomatology upon examination in 1976, and the Veteran's current lay statements regarding his history.  A complete rationale must be provided for all opinions offered.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


